Appellant’s answer to the complaint is part of this record and can be used to affirm the order below. The answer contains admissions that appellant was personally operating his automobile, that respondent was likewise operating her automobile, and that the vehicles collided. Those admissions precluded any finding that appellant’s negligence, which the judgment evidences, was merely passive. Carswell, Acting P. J., Adel, Wenzel, MacCrate and Schmidt, JJ., concur. [201 Misc. 85, 88.] [See post, p. 1024.]